DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: 
Regarding claim 20, the claim is directed to a network side device to execute the method of claim 12, based on the format of the claim it is not clear whether this claim is intended to be an independent claim or dependent claim. It is suggested to amend the claim to include the method performed by the network side device.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 12, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 2011/0039558 – cited on IDS filed on 06/29/2021).
Regarding claim 1, Lee discloses a method for cell selection or reselection, comprising:
obtaining, by a user equipment (UE), first system information of a first cell on a first frequency (p. [0051], [0060]; the UE receives system information from the BS indicating that a cell is a barred cell);
in a case that the first system information of the first cell indicates that camping on the first cell is not allowed (p. [0060], [0156]; the cell is barred, the UE is unable to camp) and an intra-frequency reselection is not allowed (p. [0157]-[0158]) and in a case that a set condition is met (p. [0161]; after IFRI timer expires), the UE not selecting, or not reselecting, or neither selecting nor reselecting a cell on the first frequency (p. [0160]-[0161]; when IFRI indicates “not allowed”, intra-frequency cell reselection for selecting the same frequency as the barred cell (i.e., first cell) is barred,  after the IFRI timer expires (i.e., set condition met), the UE does not perform intra frequency cell reselection).
Regarding claim 5, Lee discloses the method according to claim 1, further comprising: in the case that the first system information of the first cell indicates that camping on the first cell is not allowed and an intra-frequency reselection of the UE is not allowed and in a case that the set condition is not met, the UE taking other cells on the first frequency as candidate cells for cell selection, or cell reselection, or cell selection and reselection (p. [0156]-[0160]; when the UE detects barred cell it may be unable to camp, and intra-frequency reselection IFRI indicates “not allowed”, and while IFR timer is running (i.e., set condition is not met), the UE performs intra/inter frequency cell reselection having the same frequency by including cells having the same frequency as that on the barred cell – p. [0159]).
Regarding claim 6, Lee discloses the method according to claim 1, further comprising:
in a case that the first system information of the first cell indicates that camping on the first cell by the UE is allowed and in a case that the set condition is not met, the UE taking other cells on the first frequency as candidate cells for cell selection, or cell reselection, or cell selection and reselection (p. [0142]; when the IFRI is set to “allowed”, the UE can perform intra-frequency cell reselection at the same frequency of the best cell).
Regarding claim 8, Lee discloses the method according to claim 1, wherein prior to determining whether the set condition is met, the method further comprises:
obtaining, by the UE, specific indication information in first system information (p. [0114]-[0115]; the UE obtains a CSG indicator that can be set to “true” (i.e., valid) or “false” (i.e., invalid”)),
in a case that the specific indication information is valid (p. [0115]; the CSG indicator is set to “true” when the cell is a CSG cell, the IFR timer (i.e., condition) is used when the barred cell is a CSG cell – p. [0166]) and in the case that the first system information of the first cell indicates that camping on the first cell is not allowed (p. [0060], [0156]; the cell is barred, the UE is unable to camp) and an intra-frequency reselection is not allowed (p. [0157]-[0158), determining, by the UE, whether the set condition is met (p. [0160]-[0161]; when IFRI indicates “not allowed”, intra-frequency cell reselection for selecting the same frequency as the barred cell (i.e., first cell) is barred,  checks whether the IFRI timer expires (i.e., set condition met) and the UE does not perform intra frequency cell reselection);
in a case that the specific indication information is invalid (p. [0115]; the CSG indicator is set to “false” when the cell is not a CSG cell (i.e., normal cell), the IFR timer (i.e., condition) is not used p. [0166]) and in the case that the first system information of the first cell indicates that camping on the first cell is not allowed and an intra-frequency reselection is not allowed, the UE not selecting, or not reselecting, or neither selecting nor reselecting a cell on the first frequency (p. [0160]).
Regarding claim 12, Lee discloses a method for cell selection or reselection, comprising:
generating first system information by a network side equipment (p. [0051]-[0052]; the network/base station BS generates and transmits system information to the UE);
broadcasting the first system information by the network side equipment (p. [0051], [0060]; the BS broadcasts system information), wherein the first system information is system information of a first cell on a first frequency and comprises first indication information (p.[0060], [0156]; the system information can indicate that cell is barred (i.e., first indication), the UE is unable to camp), second indication information (p. [0142]; i.e., intra-frequency reselection indicator IFRI) and third indication information (p. [0114]-[0115]; i.e., CSG indicator),
the first indication information is configured to indicate whether camping on the first cell by a UE is not allowed (p.[0060], [0156]; the system information can indicate that cell is barred (i.e., first indication) and thus the UE is unable to camp),
the second indication information is configured to indicate whether an intra-frequency reselection of the UE is not allowed (p. [0142]; i.e., intra-frequency reselection indicator IFRI can be set to “not allowed”),
the third indication information comprises a valid state and an invalid state (p. [0114]-[0115]; the CSG indicator can be set to “true” (i.e., valid) or “false” (i.e., invalid”)),
the third indication information of the valid state is configured to indicate determining whether a set condition is met (p. [0115]; the CSG indicator is set to “true” when the cell is a CSG cell, the IFR timer (i.e., condition) is used when the barred cell is a CSG cell – p. [0166]) in a case that camping on the first cell is not allowed (p. [0060], [0156]; the cell is barred, the UE is unable to camp) and an intra-frequency reselection of the UE is not allowed (p. [0157]-[0158]), and not selecting, or not reselecting, or neither selecting nor reselecting a cell on the first frequency, in a case that the set condition is met (p. [0160]-[0161]; when IFRI indicates “not allowed”, intra-frequency cell reselection for selecting the same frequency as the barred cell (i.e., first cell) is barred,  after the IFRI timer expires (i.e., set condition met), the UE does not perform intra frequency cell reselection),
the third indication information of the invalid state (p. [0115]; the CSG indicator is set to “false” when the cell is not a CSG cell (i.e., normal cell), the IFR timer (i.e., condition) is not used p. [0166]) is configured to indicate not selecting, or not reselecting, or neither selecting nor reselecting a cell on the first frequency in the case that camping on the first cell is not allowed and an intra-frequency reselection of the UE is not allowed (p. [0160]).
Regarding claim 13, Lee discloses a user equipment (Fig. 8, UE 10), comprising: a memory, a processor and a program stored in the memory and executable by the processor (Fig. 11), wherein the processor executes the program to:
obtain first system information of a first cell on a first frequency (p. [0051], [0060]; the UE receives system information from the BS indicating that a cell is a barred cell);
in a case that the first system information of the first cell indicates that camping on the first cell is not allowed (p. [0060], [0156]; the cell is barred, the UE is unable to camp) and an intra-frequency reselection is not allowed (p. [0157]-[0158]) and in a case that a set condition is met (p. [0161]; after IFRI timer expires), not select, or not reselect, or neither select nor reselect a cell on the first frequency (p. [0160]-[0161]; when IFRI indicates “not allowed”, intra-frequency cell reselection for selecting the same frequency as the barred cell (i.e., first cell) is barred,  after the IFRI timer expires (i.e., set condition met), the UE does not perform intra frequency cell reselection).
Regarding claim 17, Lee discloses the user equipment according to claim 13, wherein the processor executes the program to: in the case that the first system information of the first cell indicates that camping on the first cell is not allowed and an intra-frequency reselection of the UE is not allowed and in a case that the set condition is not met, the UE taking other cells on the first frequency as candidate cells for cell selection, or cell reselection, or cell selection and reselection (p. [0156]-[0160]; when the UE detects barred cell it may be unable to camp, and intra-frequency reselection IFRI indicates “not allowed”, and while IFR timer is running (i.e., set condition is not met), the UE performs intra/inter frequency cell reselection having the same frequency by including cells having the same frequency as that on the barred cell – p. [0159]).
Regarding claim 20, Lee discloses a network side device (p. [0051]; i.e., Base Station BS), comprising: a memory, a processor and a program stored in the memory and executable by the processor, wherein the processor executes the program to perform the method for cell selection or reselection according to claim 12 (see rejection of claim 12, above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. in view of GULATI et al. (US 2015/0195755).
Regarding claim 9, Lee discloses the method according to claim 1, but does not particularly disclose wherein the UE not selecting, or not reselecting, or neither selecting nor reselecting the cell on the first frequency comprises: the UE not taking the cell on the first frequency as a candidate cell for cell selection, or cell reselection, or cell selection and reselection within a preset time period.
However, Gulati teaches wherein the UE not selecting, or not reselecting, or neither selecting nor reselecting the cell on the first frequency comprises: the UE not taking the cell on the first frequency as a candidate cell for cell selection, or cell reselection, or cell selection and reselection within a preset time period (p. [0042]; in certain situations, the standard requires that a cell is barred for cell reselection for a period of time). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Gulati, in order to temporarily prevent the UE from reselecting a cell that is not suitable. 
Regarding claim 19, Lee discloses the user equipment according to claim 13, but does not particularly disclose wherein the processor executes the program to: not take the cell on the first frequency as a candidate cell for cell selection, or cell reselection, or cell selection and reselection within a preset time period.
However, Gulati teaches wherein the processor executes the program to: not take the cell on the first frequency as a candidate cell for cell selection, or cell reselection, or cell selection and reselection within a preset time period (p. [0042]; in certain situations, the standard requires that a cell is barred for cell reselection for a period of time). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Gulati, in order to temporarily prevent the UE from reselecting a cell that is not suitable. 



Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. in view of KIM (US 2020/0396619).
Regarding claim 7, Lee discloses the method according to claim 1, wherein the UE is in an Idle state or an Inactive state (p. [0045]-[0046]); but does not particularly disclose wherein the first frequency is in an unlicensed band.
However, Kim teaches wherein the first frequency is in an unlicensed band (p. [0024]-[0026]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Kim, since such a modification would prevent selecting an unlicensed cell that has been barred.
Regarding claim 18, Lee discloses the user device according to claim 13, wherein the UE is in an Idle state or an Inactive state (p. [0045]-[0046]); but does not particularly disclose wherein the first frequency is in an unlicensed band.
However, Kim teaches wherein the first frequency is in an unlicensed band (p. [0024]-[0026]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Kim, since such a modification would prevent selecting an unlicensed cell that has been barred.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. in view of DEMIR et al. (US 7,308,258).
Regarding claim 10, Lee discloses the method according to claim 1, but does not 
particularly disclose wherein it is determined that the set condition is not met in a case that the UE is unable to obtain a PLMN to which the first cell belongs.
	However, Demir teaches wherein it is determined that the set condition is not met in a case that the UE is unable to obtain a PLMN to which the first cell belongs (col. 5, lines 20-32; when the WRTU is unable to read the BCH, the WRTU cannot determine whether the cell belongs to a desirable PLMN). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Demir, since the UE would not be able to determine whether the cell  belongs to a desirable PLMN and determine whether cell is suitable or not.

Allowable Subject Matter
Claims 2-4, 11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643